                                                                            FILED
 1
 2
                                UNITED STATES DISTRICT       cou~~~:~,t~;R·~l~~:~~~:J,
 3                         SOUTHERN DISTRICT OF CALIFORNIA_'~ ~--~c ~ ~-~~-F~-~'_Jj)f~N_f~

 4    UNITED STATES OF AMERICA,                 Case No. 14CR927-MMA
 5                                              UNITED STATES' UNOPPOSED
                   Plaintiff,
                                                MOTION TO DISMISS THE CASE
 6          v.
                                                WITH PREJUDICE
 7    SOUTH BEACH ACQUISITIONS,
 8    INC. (1),-'and
 9
      WEST COAST ACQUISITIONS, LLC
10    (2)
11
                   Defendants.
12
13         Consistent with the terms of the Deferred Prosecution Agreement entered on
14 April 10, 2014, the United States moves to dismiss the Information filed in this case with
15 prejudice.
16         The motion is unopposed.
17         DATED: April 15, 2019
18                                         Respectfully submitted,
19
                                          s!Helen H Hong
20                                        Assistant United States Attorney
21
     For the reasons set forth above, the motion is hereby GRANTED. The Information in this
22
     case is dismissed with prejudice.
23 SO ORDERED.
24
25 DATED:        --=~-'--'~'--(p_ _ _ _, 2019
26
27                                                                   I
                                          The Honorable MichaelfS. Berg
28                                        United States Magistrate Judge
                                          Southern District of California
